DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2019 and 03/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed on 04/22/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidtke et al. (2016/0003944, of record).

Regarding claim 1, Schmidtke discloses an optical device (at least Figure 2, 10, distance measuring device), comprising: a substrate (18, support element); an optical transmitter (20, transmission device), which is mounted on the substrate (at least [0057] teaches 20, transmission device, is applied to 18, support element) and comprises an optical emitter ([0057] teaches 20, transmission device, is a laser diode), which is configured to emit a beam of optical radiation (50, divergent light), and a transmission lens assembly (54, collimation lens), which is configured to direct the beam along a transmit axis toward a target ([0057] teaches 32, measurement radiation, propagates through a light channel of 22, transmission radiation, and leaves the distance measuring device in the direction of a target object); an optical receiver (26, sensor device), which is mounted on the substrate alongside the optical transmitter (Figure 2) and comprises an optical sensor (26, sensor device) and an objective lens assembly (54', collimation lens), which is configured to focus the optical radiation that is reflected from the target along a receive axis onto the optical sensor (at least [0057]); and an optical baffle (56, optical barriers) disposed asymmetrically relative to the transmit axis (Figure 2) and having an asymmetrical shape configured to block preferentially stray radiation emitted from the optical transmitter toward the receive axis (Figure 2, [0059]).

Regarding claim 2, Schmidtke discloses the device according to claim 1, wherein the substrate comprises an electrical circuit substrate (at least [0057] teaches 18, support element, is represented by the system circuit board) on which the optical emitter and the optical sensor are mounted (Figure 2, [0057]), and the device comprises ancillary electronic components (46, evaluation device, 48, output device), which are mounted on the electrical circuit substrate and connected to the optical emitter and the optical sensor by electrical circuit traces (at least Figure 2, [0057]).

Regarding claim 3, Schmidtke discloses the device according to claim 2, and comprising a case (44, holder), which contains the transmission lens assembly and the objective lens assembly and is fixed to the substrate so that the transmission lens assembly and the objective lens assembly are positioned respectively over the optical emitter and the optical sensor (at least Figure 2, [0057]).

Regarding claim 4, Schmidtke discloses the device according to claim 1, wherein the transmission lens assembly comprises one or more lenses mounted in a lens barrel (54, collimation lens, is mounted in 44, holder), and the optical baffle protrudes asymmetrically from the lens barrel toward the substrate in a location between the transmit axis and the receive axis (Figure 2 depicts 56, optical barriers, protrudes asymmetrically from 44, holder, toward 18, support element, between light from 20, laser diode, and light to 26, sensor device).

Regarding claim 5, Schmidtke discloses the device according to claim 4, wherein the optical baffle is an integral part of the lens barrel (Figure 2 depicts at least the right 56, optical barrier, attached to 24, reflector, is formed as an integral part of 44, holder).

Regarding claim 6, Schmidtke discloses the device according to claim 4, wherein the optical baffle comprises a collar mounted on the lens barrel (Figure 2 depicts at least the right 56, optical barrier, attached to 24, reflector, may be viewed as a collar on 44, holder).

Regarding claim 7, Schmidtke discloses the device according to claim 4, wherein the optical baffle comprises an aperture configured to pass a predefined fraction of the emitted beam through the baffle toward the optical sensor (Figure 2 depicts 56, optical barriers, include an aperture allowing 40, reference radiation, to pass through; [0056]).

Regarding claim 8, Schmidtke discloses the device according to claim 1, and comprising a light guide extending through the baffle and configured to pass a predefined fraction of the emitted optical radiation through the baffle toward the optical sensor (Figure 2 depicts 56, optical barriers, include an aperture allowing 40, reference radiation, to pass through; [0056]).

Regarding claim 14, Schmidtke discloses a method for optical sensing (at least Figure 2, 10, distance measuring device), comprising: mounting an optical transmitter (20, transmission device) on a substrate (18, support element), the optical transmitter comprising an optical emitter ([0057] teaches 20, transmission device, is a laser diode), which is configured to emit a beam of optical radiation (50, divergent light), and a transmission lens assembly (54, collimation lens), which is configured to direct the beam along a transmit axis toward a target ([0057] teaches 32, measurement radiation, propagates through a light channel of 22, transmission radiation, and leaves the distance measuring device in the direction of a target object); mounting an optical receiver (26, sensor device, and 54', collimation lens) on the substrate alongside the optical transmitter (Figure 2), the optical receiver comprising an optical sensor (26, sensor device) and an objective lens assembly (54', collimation lens), which is configured to focus the optical radiation that is reflected from the target along a receive axis onto the optical sensor (at least [0057]); and positioning an optical baffle (56, optical barriers) asymmetrically relative to the transmit axis (Figure 2), the optical baffle having an asymmetrical shape configured to block preferentially stray radiation emitted from the optical transmitter toward the receive axis (Figure 2, [0059]).

Regarding claim 15, Schmidtke discloses the method according to claim 14, wherein the substrate comprises an electrical circuit substrate (at least [0057] teaches 18, support element, is represented by the system circuit board) on which the optical emitter and the optical sensor are mounted (Figure 2, [0057]), and the method comprises mounting ancillary electronic components (46, evaluation device, 48, output device) on the electrical circuit substrate for connection to the optical emitter and the optical sensor by electrical circuit traces (at least Figure 2, [0057]).

Regarding claim 16, Schmidtke discloses the method according to claim 14, wherein the transmission lens assembly comprises one or more lenses mounted in a lens barrel (54, collimation lens, is mounted in 44, holder), and the optical baffle protrudes asymmetrically from the lens barrel toward the substrate in a location between the transmit axis and the receive axis (Figure 2 depicts 56, optical barriers, protrudes asymmetrically from 44, holder, toward 18, support element, between light from 20, laser diode, and light to 26, sensor device).

Regarding claim 17, Schmidtke discloses the method according to claim 16, wherein the optical baffle is an integral part of the lens barrel (Figure 2 depicts at least the right 56, optical barrier, attached to 24, reflector, is formed as an integral part of 44, holder).

Regarding claim 18, Schmidtke discloses the method according to claim 16, wherein positioning the optical baffle comprises mounting a collar comprising the optical baffle on the lens barrel (Figure 2 depicts at least the right 56, optical barrier, attached to 24, reflector, may be viewed as a collar on 44, holder).

Regarding claim 19, Schmidtke discloses the method according to claim 16, wherein the optical baffle comprises an aperture configured to pass a predefined fraction of the emitted beam through the baffle toward the optical sensor (Figure 2 depicts 56, optical barriers, include an aperture allowing 40, reference radiation, to pass through; [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidtke et al. (2016/0003944, of record) in view of Lee et al. (7,916,411).

Regarding claim 9, Schmidtke discloses the device according to claim 1, but fails to teach wherein the optical baffle comprises a compressible radiation-absorbing material, which is compressed upon assembly of the device, thereby preventing the stray radiation from reaching the optical sensor. Schmidtke and Lee are related because both teach an optical device comprising an optical baffle.
Lee discloses a device wherein the optical baffle comprises a compressible radiation-absorbing material, which is compressed upon assembly of the device, thereby preventing the stray radiation from reaching the optical sensor (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schmidtke to incorporate the general teachings of Lee and provide wherein the optical baffle comprises a compressible radiation-absorbing material, which is compressed upon assembly of the device, thereby preventing the stray radiation from reaching the optical sensor. Doing so would allow for prevention of unwanted stray light from entering into gaps formed between two adjacent components, thereby further improving blocking of stray light.

Regarding claim 10, Schmidtke discloses an optical device (at least Figure 2, 10, distance measuring device), comprising: a substrate (18, support element); an optical receiver (26, sensor device), which is mounted on the substrate (Figure 2) and comprises: an optical sensor (26, sensor device); and an objective lens assembly (54', collimation lens), which comprises: one or more lenses configured to focus optical radiation along a receive axis onto the optical sensor (at least [0057]); and a lens barrel (44, holder), which contains the one or more lenses (Figure 2), and which is mounted in the device (Figure 2).
Schmidtke fails to teach a compressible radiation-absorbing material surrounding the optical sensor; and the lens barrel is mounted in the device so as to compress the radiation-absorbing material, thereby preventing stray radiation from reaching the optical sensor. Schmidtke and Lee are related because both teach an optical device comprising an optical baffle.
Lee discloses a device comprising a compressible radiation-absorbing material surrounding the optical sensor (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps); and the lens barrel is mounted in the device so as to compress the radiation-absorbing material, thereby preventing stray radiation from reaching the optical sensor (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schmidtke to incorporate the general teachings of Lee and provide a compressible radiation-absorbing material surrounding the optical sensor; and the lens barrel mounted in the device so as to compress the radiation-absorbing material, thereby preventing stray radiation from reaching the optical sensor. Doing so would allow for prevention of unwanted stray light from entering into gaps formed between two adjacent components, thereby further improving blocking of stray light.

Regarding claim 11, the modified Schmidtke discloses the device according to claim 10, and comprising an optical transmitter (20, transmission device), which is mounted on the substrate alongside the optical receiver (at least [0057] teaches 20, transmission device, is applied to 18, support element; Figure 2), and which is configured to emit a beam of the optical radiation (50, divergent light) along a transmit axis toward a target ([0057] teaches 32, measurement radiation, propagates through a light channel of 22, transmission radiation, and leaves the distance measuring device in the direction of a target object), wherein the one or more lenses are configured to focus the optical radiation that is reflected from the target onto the optical sensor (at least [0057]).

Regarding claim 12, the modified Schmidtke discloses the device according to claim 10, wherein the substrate comprises an electrical circuit substrate (at least [0057] teaches 18, support element, is represented by the system circuit board) on which the optical emitter and the optical sensor are mounted (Figure 2, [0057]), and the device comprises ancillary electronic components (46, evaluation device, 48, output device), which are mounted on the electrical circuit substrate and connected to the optical emitter and the optical sensor by electrical circuit traces (at least Figure 2, [0057]).

Regarding claim 13, the modified Schmidtke discloses the device according to claim 11, wherein the optical transmitter comprises a transmission lens assembly (54, collimation lens), and wherein the device comprises a case (44, holder), which contains the transmission lens assembly and the objective lens assembly and is fixed to the substrate so that the transmission lens assembly and the objective lens assembly are positioned respectively over the optical emitter and the optical sensor (at least Figure 2, [0057]).

Regarding claim 20, Schmidtke discloses the method according to claim 14, but fails to teach wherein the optical baffle comprises a compressible radiation-absorbing material. Schmidtke and Lee are related because both teach an optical device comprising an optical baffle.
Lee discloses a method wherein the optical baffle comprises a compressible radiation-absorbing material (Figure 3, 140, frame; col 2 lines 36-42 teach 140, frame, can be made of a flexible material which absorbs stray light, and prevents stray light from entering into gaps).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Schmidtke to incorporate the general teachings of Lee and provide wherein the optical baffle comprises a compressible radiation-absorbing material. Doing so would allow for prevention of unwanted stray light from entering into gaps formed between two adjacent components, thereby further improving blocking of stray light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872